Citation Nr: 1124955	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  11-00 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder. 



REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney at Law



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1961 to August 1962. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In his Substantive Appeal (VA Form 9) in January 2011, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  However, later that month the Veteran submitted a signed statement advising the Board that he wished to withdraw that request.  Accordingly, the Veteran's request has been withdrawn.  38 C.F.R. § 20.704(e) (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for both a right knee disorder and a left knee disorder.  The Board finds that additional development is necessary with respect to the Veteran's claim.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran first claimed entitlement to service connection for these conditions in December 2009.  In a July 2010 rating decision the RO denied entitlement to service connection for both conditions, finding that there was no evidence that either condition began in or was due to service.  The Veteran submitted a Notice of Disagreement (NOD) in August 2010.  The RO issued a Statement of the Case (SOC) in December 2010 and the Veteran filed a Substantive Appeal (VA Form 9) in January 2011. 

Service treatment records are negative for specific findings of either a left or right knee disorder.  Those records do show treatment for the right knee in March 1962, following an automobile accident, but do not indicate any residual disability or disease process due to that injury.  Moreover, the Veteran's June 1962 separation examination does not indicate any complaints of a knee condition.  

VA treatment records first demonstrate mild bicompartmental degenerative joint disease of the bilateral knees, with the left worse than the right, in April 2009, more than 45 years after service.  A history of gout in the left knee was also noted.  

In March 2010 the Veteran was afforded a VA examination in support of his claim.  During the March 2010 VA examination the Veteran stated that he started having right knee pain while on active duty, but that he was not seen at that time.  He stated that he had no history of injury and that his right knee pain had an insidious onset.  He reported treating the pain on his own with an elastic bandage and a heating rub, but that he continued to have pain since that time without seeking care.  Right knee degenerative joint disease was diagnosed by x-ray imagery.  In a May 2010 addendum the VA examiner noted the May 1962 in-service report of a motor vehicle accident and the Veteran's current x-ray findings.  He opined that the Veteran's current bilateral knee conditions were less likely than not related to one treatment of the right knee following a motor vehicle accident in March 1962 while on active duty.  The examiner noted that the claims file was unavailable at the time of the examiner, but in the May 2010 addendum he indicated that pertinent records had been faxed to him and reviewed.  

Unfortunately, this examinations is not adequate for rating purposes.  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  In this case, the examiner indicated that the claims file had not been made available for his review. Moreover, the examiner did not provide any supporting rationale for his opinion and did not discuss the medical principles involved.  

Accordingly, the extent to which the Veteran's bilateral knee disorders may date back to service or be otherwise etiologically related to service is still unclear.  In light of the aforementioned deficiencies the Board finds that a new VA examination is necessary.  

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any VA treatment records from the Dallas VA Medical Center dated after June 2010, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the condition(s) at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA orthopedic examination in support of his claim of entitlement to service connection for bilateral knee disorders.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file must be made available to and be reviewed by the examiner.  Following a thorough evaluation the examiner is asked to determine the precise nature of the Veteran's knee disorders.  The examiner should also state whether it is at least as likely as not (i.e., a 50 percent probability or greater) either or both of the Veteran's knee disorders began during service or are otherwise due to or the result of service or any event or injury in service.

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.  In addition, the examiner should address the findings made by previous examiners. 

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


